Citation Nr: 0028199	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-19 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from January 1974 
to December 1976.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Montgomery, Alabama (hereinafter RO).


FINDING OF FACT

There is no medical evidence showing a nexus between the 
veteran's current right knee disorder and service or to a 
service-connected disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The veteran's service medical records reveal a clinical note 
dated in August 1975, that indicates that the veteran was 
involved in an accident and injured his left knee.  The left 
knee had crepitance without effusion and full range of 
motion.  The service medical records, to include the 
veteran's service separation examination conducted in 
September 1976, reported no complaints or findings regarding 
the veteran's right knee.  Post service military medical 
records dated in October 1980, reveals no complaints 
regarding the veteran's right knee, and no abnormalities of 
the right knee were found on examination.  

A VA examination conducted in March 1983, reported a history 
of a back injury and a left knee injury as a result of an 
accident while in service.  On examination, the right knee 
was normal to inspection, with 140 degrees flexion to 0 
degrees extension, and taut cruciates and collaterals.  There 
was no effusion, heat, or redness.  The veteran denied any 
loss of movement, locking, joint discongruity, or crepitus in 
the right knee.    

In February 1991, a VA outpatient treatment record reported 
minimal crepitus in the right knee, without edema.  The 
neurological examination of the right knee was intact.  A VA 
outpatient treatment record dated in November 1992, revealed 
bilateral crepitance of the knees, without effusion and good 
range of motion.  There was no laxity and the drawer sign was 
negative.  The diagnoses included degenerative joint disease.  
A VA outpatient treatment record dated in October 1994, 
reported complaints of left knee pain.  It was noted that the 
examination was a follow-up to an orthopedic consultation on 
the left knee.  However, the findings were reported as 
referring to the right knee.  There was a small amount of 
effusion in the left aspect, however, the knee was not 
swollen, with good range of motion, and without motor or 
sensory dysfunction.  It appears that the diagnosis initially 
pertained to the right knee; however, this finding was 
corrected, and the diagnosis was degenerative joint disease, 
left knee.  

VA outpatient treatment records dated in 1998, report 
complaints of pain in the right knee.  An examination dated 
in July 1998, found slight diffuse tenderness, anteriorly, 
with 120 degrees flexion, 90 degrees extension, and 30 
degrees on internal and external rotation.  The impression 
was mild degenerative joint disease.  An entry dated in 
October 1998, shows complaints of bilateral pain and an 
increase of difficulty in walking and performing activities 
of daily living.  The diagnoses included degenerative joint 
disease.  

The veteran testified at a personal hearing before the RO in 
December 1999, that he first started having pain in his right 
knee in 1978 or 1979.  At his video hearing before the Board 
in August 2000, the veteran testified that he began having 
problems with his right knee in 1975.  He stated that he was 
unable to put his weight on his left knee, so he put all the 
force on his right knee, causing his right knee to "build up 
fluid."  

Although the veteran contends that his right knee disorder is 
due to his left knee disorder, his left knee disorder is not 
service-connected.  Additionally, there is no evidence of 
record that his right knee disorder is due to his sole 
service-connected disorder, removal of the great toenails.  
Accordingly, there is no basis to grant service connection 
for a right knee disorder on a secondary basis.  Moreover, 
there is no medical evidence on file linking the veteran's 
current right knee disorder to service or to any incident of 
service.  As there is no competent evidence that provides the 
required nexus between military service or a 
service-connected disorder, to the current right knee 
disorder, service connection for a right knee disorder is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).


ORDER

The claim of entitlement to service connection for a right 
knee disorder is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

